119 F.3d 5
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Talford L. BRAY, Appellant,v.UNITED STATES INTERNAL REVENUE SERVICE, Appellee.
No. 95-36181.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997.**Filed July 17, 1997.

On Appeal from the Ninth Circuit Bankruptcy Appellate Panel, No. AK-95-01519-NMeJe;  Naugle, Meyers and Jellen, Judges, Presiding.
Before WALLACE, NOONAN and THOMPSON, Circuit Judges.


1
ORDER*


2
For the reasons stated by the Bankruptcy Appellate Panel, its judgment is AFFIRMED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.  R.App. P. 34(a) and Ninth Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3